Citation Nr: 0901582	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from October 2, 1974, to 
November 17, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
chronic left shoulder dislocation.  

By way of procedural background, the Board notes that, in May 
1992, following the issuance of the June 1991 rating 
decision, the veteran submitted a written statement 
requesting that his claim for service connection for left 
shoulder disability be reopened.  In a rating decision dated 
January 1997, the RO denied the veteran's claim on the basis 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran subsequently 
submitted a timely notice of disagreement (NOD) and 
substantive appeal (on VA Form 9) and requested a hearing 
before a Veterans Law Judge.  

In December 1998, the veteran testified before an Acting 
Veterans Law Judge via videoconference regarding his request 
to reopen his previously denied claim of entitlement to 
service connection for chronic left shoulder dislocation.  A 
transcript of the hearing is associated with the claims file.  

Thereafter, in an April 1999 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for chronic 
left shoulder dislocation.  The Board also determined that 
new and material evidence had not been submitted to reopen 
previously denied claims for service connection for 
pancreatitis, kidney stones, hemorrhoids, and stomach ulcers.  

The veteran appealed the Board's April 1999 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, the VA Office of General Counsel and the 
veteran's representative filed a Joint Motion, requesting 
that the CAVC vacate that portion of the Board's April 1999 
decision which had denied service connection for chronic left 
shoulder dislocation.  The Joint Motion stated that the Board 
erred in finding that the June 1991 rating decision, which 
denied service connection for chronic left shoulder 
dislocation, was final.  The motion further indicated that 
the May 1992 written statement from the veteran had 
constituted a timely NOD as to the June 1991 rating decision.  
It was, therefore, determined that the Board's April 1999 
decision should be vacated and that the claim for service 
connection for a chronic left shoulder dislocation should be 
remanded for adjudication on the merits.  It was also 
determined that the case should then be returned to the RO 
for a Statement of the Case (SOC) to be issued addressing the 
claim.  In an Order dated in December 1999, the CAVC granted 
the Joint Motion, partially vacated the Board's April 1999 
decision, and remanded the case to the Board.  A copy of the 
December 1999 CAVC Order is associated with the claims file.  
The judicial appeal as to the remaining issues was dismissed.  

In a March 2000 letter, the Board advised the veteran's 
attorney that the case had been returned from the CAVC, and 
that the veteran would be provided a period of 90 days in 
which to submit any additional evidence or argument in 
support of his claim.  In a March 2000 written response, the 
veteran's attorney requested that the case be returned to the 
RO for further development and adjudication.  

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to assist in obtaining any additional evidence identified 
by the veteran and to adjudicate the issue of entitlement to 
service connection for chronic left shoulder dislocation.  
The Board advised the RO that if the benefits sought were not 
granted, an SOC should be issued and the veteran should be 
provided the opportunity to perfect an appeal as to that 
issue.  

Thereafter, in January 2001, the RO issued an SOC in which it 
denied service connection for a chronic left shoulder 
disability.  Although that document was incorrectly labeled 
as a Supplemental Statement of the Case (SSOC), a letter 
attached to it correctly identified the document as an SOC 
and advised the veteran that, if he wished to continue his 
appeal, he should complete and file the enclosed VA Form 9 or 
its equivalent.  In a February 2001 letter, the veteran's 
attorney set forth additional argument in support of the 
veteran's claim.  The veteran's attorney specifically argued 
that the January 2001 SOC was more appropriately 
characterized as an SSOC, instead of an SOC, because this 
matter had already been before the Board and the CAVC on 
appeal.  However, as noted above, the Joint Motion 
specifically instructed the Board to remand the veteran's 
claim to the RO for the issuance of an SOC.  This instruction 
is consistent with the Joint Motion's finding that the appeal 
had been pending since the May 1992 NOD, and that the merits 
of the claim had not yet been addressed by the RO in an SOC.  
In essence, the issue of whether new and material evidence 
had been submitted to reopen the claim, previously perfected 
for appeal, was rendered moot by the action of the CAVC.  

Because the December 1999 CAVC Order granting the Joint 
Motion for Remand constitutes a mandate of the Court, the 
instructions contained in the Joint Motion must be complied 
with, under Rule 41(b) of the Court's Rules of Practice and 
Procedure, as the law of the case.  Accordingly, the Board 
finds that the RO was correct in characterizing the January 
2001 document as an SOC, instead of an SSOC, and that the RO 
was also correct in requiring the veteran to submit a timely 
substantive appeal.  In any event, the Board finds the 
February 2001 statement constituted a valid substantive 
appeal, in lieu of a VA Form 9, and the February 2001 
statement was accepted as such.  Therefore, the issue of 
entitlement to service connection for a chronic left shoulder 
disability has been properly placed before the Board on 
appeal.  

In a July 2002 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the CAVC.  In 
that litigation, a Joint Motion for Remand was filed by the 
VA General Counsel and the appellant, averring that a remand 
was required due to recent changes in procedural law by the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In an Order dated June 2003, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
Joint Motion.  A copy of the CAVC Order is associated with 
the claims file.  

In September 2003, the Board remanded the veteran's claim in 
order for the RO to ensure that all notification and 
development action required by the VCAA be completed.  In 
March 2004, the RO sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The appeal was subsequently re-certified to the Board 
for appellate consideration and, in an April 2005 decision, 
the Board denied the veteran's claim.  

The veteran appealed the Board's April 2005 decision to the 
CAVC.  In that litigation, a Joint Motion for Remand was 
filed by the VA General Counsel and the appellant, averring 
that a remand was required because of perceived deficiencies 
in the Board's analysis.  In an Order dated November 2006, 
the CAVC vacated the Board's April 2005 decision and remanded 
the matter, pursuant to the Joint Motion.  A copy of that 
CAVC Order is associated with the claims file.  

In a November 2006 letter, the Board informed the veteran 
that his attorney had advised VA that she was retiring and, 
therefore, VA could no longer recognize her as his 
representative.  The Board informed the veteran of his 
various options with regard to choosing a representative and 
requested that the veteran identify which option he wanted.  
Later that month, the Board received a response from the 
veteran's attorney indicating that she would be representing 
the veteran, in addition to a VA From 21-22a from the veteran 
indicating that he would be representing himself.  The Board 
requested that the veteran clarify whether he was being 
represented by his attorney or he was representing himself.  
In December 2006, the veteran submitted a response indicating 
that he wanted to be represented by his attorney.  

In December 2006, the Board sent the veteran's attorney a 
letter informing her that the veteran's claim had been 
returned from the CAVC, and that the veteran would be 
provided a period of 90 days in which to submit any 
additional evidence or argument in support of his claim.  In 
a March 2007 response, the veteran's attorney requested that 
the case be remanded in order for the veteran to be afforded 
a VA examination.  

In April 2007, the Board remanded the veteran's claim to the 
RO for a VA examination to be scheduled.  The veteran was 
afforded a VA examination in June 2007 and, after a June 2007 
SSOC was issued, his appeal was again certified to the Board.  
In a December 2007 decision, the Board denied the veteran's 
claim of service connection for a chronic left shoulder 
disability.  In due course, the veteran appealed the Board's 
December 2007 decision to the CAVC.  In that litigation, a 
Joint Motion for Remand was filed by the VA General Counsel 
and the appellant, averring that a remand was required 
because the Board failed to address evidence which was in the 
Board's constructive possession but had not yet been 
associated with the claims file.  In an Order dated September 
2008, the CAVC vacated the Board's December 2007 decision and 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the CAVC Order is associated with the claims file. 

The veteran's claim is now properly before the Board for 
adjudication consistent with the September 2008 Joint Motion 
and CAVC Order.  Unfortunately, however, another remand is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  


REMAND

The veteran has asserted that service connection is warranted 
for a chronic left shoulder disability because his left 
shoulder was initially injured during service.  The veteran 
has specifically stated that, while he was in basic Marine 
Corps training at Parris Island, South Carolina, his Drill 
Sergeant asked him to assist in demonstrating how a pugil 
stick is used.  The veteran states that the Drill Sergeant 
hit him with the stick in the anterior portion of his left 
shoulder, which caused his shoulder to dislocate.  

The veteran testified that his Captain told him to go to the 
hospital and, although hospital personnel did not put his 
shoulder back in place, they told him he would have chronic 
problems with his shoulder.  He testified that he put his 
shoulder back in place by rolling around on the ground, but 
he was unable to complete basic training and was subsequently 
discharged from service.  The veteran states that, since the 
initial injury, his shoulder has dislocated approximately 30 
times a year.  See June 2007 VA examination report.  

As noted above, some of the veteran's service treatment 
records (STRs) may have been lost when his claims file was 
misplaced and a rebuilt claims folder was created in 1990.  
Nevertheless, the available STRs are negative for any 
complaints, treatment, or findings related to a left shoulder 
dislocation or any other left shoulder disability.  

The veteran's attorney has recently argued that VA did not 
satisfy its duty to assist the veteran in obtaining evidence 
needed to substantiate his claim.  In a statement submitted 
to the Board in December 2008, the attorney noted the 
veteran's report of being sent to the hospital following the 
alleged in-service shoulder injury.  The attorney also noted, 
however, that there is no indication in the record that VA 
has attempted to obtain the veteran's records from that 
facility.  

In this context, the Board notes the RO sent the veteran a 
letter in April 1997 requesting that he complete and return 
an NA Form 13055 in order for the RO to conduct a search of 
Navy and Marine Corps medical facilities.  The letter 
requested the veteran include specific dates of treatment, 
complete military designation of the unit to which he was 
assigned, and the name/location of the military hospital, 
dispensary, or medical facility where he was treated.  Review 
of the record reveals the veteran did not respond to the 
April 1997 letter with the information requested.  Instead, 
the veteran submitted a written statement, via VA Form 21-
4138, dated April 1997, providing details about the alleged 
incident without providing the specific dates of treatment, 
his military unit designation, or the name of the facility 
where he was treated.  In fact, the April 1997 written 
statement is an exact replica of a statement submitted by the 
veteran prior to the April 1997 letter from the RO.  

Nevertheless, the Board notes the veteran was on active 
military duty for only 36 days, and there is no indication 
that he ever left Parris Island during that time.  Therefore, 
the Board finds the RO has sufficient information to request 
that the National Personnel Records Center (NPRC) search for 
any of the veteran's records that are available from the 
hospital, or any other medical facility, at Parris Island.  
In making this determination, the Board notes that the search 
for records may garner negative results, especially given the 
veteran's testimony that hospital personnel did not put his 
shoulder back in place.  However, a search must be attempted 
and all records associated with the claims file (or any 
negative responses properly noted therein) before VA's duty 
to assist the veteran has been completed.  See 38 U.S.C.A. 
§ 5103A(b)(3).  

The veteran's attorney has also argued that the veteran's 
service personnel records may assist in adjudicating this 
claim, as such records may demonstrate whether the veteran 
was placed on light duty during basic training.  On remand, 
the RO should also obtain the veteran's service personnel 
records and associate them with the claims file.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development.

1.	Contact the National Personnel Records Center 
(NPRC), or any other entity deemed appropriate, 
and request a search for any records of 
treatment for the veteran at all medical 
facilities at Parris Island, South Carolina, 
dated from October 2, 1974, to November 17, 
1974.  Any unsuccessful attempts to obtain 
these records should be documented and a 
memorandum of availability associated with the 
claims file.  

2.	Contact the NPRC, or any other entity deemed 
appropriate, and request a search for the 
veteran's service personnel records, dated 
October 2, 1974, to November 14, 1974.  Any 
unsuccessful attempts to obtain these records 
should be documented and a memorandum of 
availability associated with the claims file.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


